Title: To Alexander Hamilton from Margareta Hoffman, 26 December 1799
From: Hoffman, Margareta
To: Hamilton, Alexander


          
            Sir
            Throgs Neck 26th of December 1799—
          
          Could I express the agitations of My heart, I Should not doubt a benevolent Mind would feel and would relieve—I had hoped that by this time the Situation of Lieut Wands had been ascertained—and that my Son woud have been released from the painfull Suspence that has agitated his and My Mind for Near five Months past—It is true the investigation of his conduct was his own choice—conscious of the Innocence of his intention He readily offered himself for an impartial trial—But at the time—he had Not a thought it would have been prolonged as it has been—Nor had he an Idea that Lieut: Livingston after retracting his ungentlemanlike charge—would have taken so Cruel an advantage as during his Confinement to blacken his Conduct in the most atrocious manner as he has done—
          To a delicate Mind, the testimony of our own heart is the first of Comforts. If we Can obtain that—we then may look up to a respectable publick for an establishment in that esteem which the worthy only deserve—
          My own particular Situation is More painfull then I Can describe—within two years I have lost the Most tender of Husbands—An only Daughter—in the Bloom of youth and health—that was all a fond Mother Coud wish—am now reduced to pecuniary embarrassments—And this last stroke which has involved my Son in difficulties that may be injurious to him during his future life, has given Me the Most agonizing tortures—
          Oh Sir if you are a parent, you will feel: tho I am unable to relate the horrors I endure—My Son has ever been to me: the most dutifull: the Most affectionate of children—
          This application is to intreat—To pray, that the trial may be Speedily brought on—and if that Cannot be, that you will accept of his resignation
          I am very respectfully your Excellency’s Most Humble Servant
          
            Margareta Hoffman
          
        